DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on 6/7/2021 has been entered. In the amendment, Applicant amended claims 1, 3, 6, 8, 11 and 13. Currently claims 1, 3, 6, 8, 11 and 13 are pending.

Specification
The amendment filed on 6/7/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Latest amended Fig.3: block S101 includes the new matter “acquiring a resistance value of a data line from a 1st row to an Nth row” (emphasis added), which results in a different scope from the original scope.
Latest amended Fig. 4: block S1021 includes the new matter “acquiring a resistance value of a data line from a 1st row to an Mth row” and block S1022 includes the new matter “according to the resistance value of the data line from the 1st row to the Mth row” and “the resistance value of the data line from the 1st row to the Nth row
Fig. 5: block S201 includes the new matter “acquiring the resistance value of the data line from the 1st row to the Nth row” and block S202 includes the new matter “acquiring the resistance value of the data line from a 1st row to the (N+1)th row” and block S202 includes the new matter “” (emphasis added), which results in a different scope from the original scope.
Paras. [0004]-[0007], [0039], [0041]-[0042], [0048], [0050]-[0053], [0055]-[0059], [0061]-[0063], [0065]-[0068], [0071]-[0072], [0074]-[0079], [0082], [0086]-[0087], [0090]-[0091], [0094], [0096]-[0097], [0099]-[0104], [0118]-[0121]: “data line from the 1st row to” replacing original “data line in” has results in a different scope from the original scope.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Latest amended Fig.3: block S101 includes the new matter “acquiring a resistance value of a data line from a 1st row to an Nth row” (emphasis added), which results in a different scope from the original scope.
Latest amended Fig. 4: block S1021 includes the new matter “acquiring a resistance value of a data line from a 1st row to an Mth row” and block S1022 includes the new matter “according to the resistance value of the data line from the 1st row to the Mth row” and “the resistance value of the data line from the 1st row to the Nth row”(emphasis added), which results in a different scope from the original scope.
Latest amended Fig. 5: block S201 includes the new matter “acquiring the resistance value of the data line from the 1st row to the Nth row” and block S202 includes the new matter “acquiring the resistance value of the data line from a 1st row to the (N+1)th row” and block S202 includes the new matter “” (emphasis added), which results in a different scope from the original scope.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 8, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claims 1, 3, 6, 8, 11 and 13 redefine a “data line” as a line from 1st row to Nth/Mth row, which is not supported by Applicant’s original disclosure. 

Claims 1, 3, 6, 8, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Amended claims 1, 3, 6, 8, 11 and 13 redefine a “data line” as a line from 1st row to Nth/Mth row. Not only it is not supported by Applicant’s original disclosure, but also it brings up an enablement issue. With all rows of data line connected as a data line as presented by the amended claims, how data for pixels across the display panel can be properly provided to each row of data based on the disclosed pixel circuit in Fig. 1? There is no disclosure to address this issue.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 6, 8, 11 and 13 redefine a “data line” as a line from 1st row to Nth/Mth row, which shifts the scope of the instant invention from its original scope. It is unclear what is the attempted scope at the time when the invention is filed.

Response to Arguments
Applicant's arguments filed on 6/7/2021 have been fully considered but they are not persuasive. 
Specifically, it appears that Applicant amended the claims merely to overcome the previous Office action ignoring the original disclosure and scope. The amendments bring up quite some concerns/issues preventing the instant invention from being further advanced (see details above).
Rejections to claims 1, 3, 6, 8, 11 and 13 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUEMEI ZHENG/Primary Examiner, Art Unit 2693